DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on July 17, 2021.  This application is CON of U.S. Application No. 16/466,283, which has matured into U.S. Patent No. 11,086,191 B2.	
In accordance with the pre-amendment, claims 27, 34-38, 42, 47-48, 50, 59-60, 68, and 80-86 remain pending.  Claims 27, 48, and 80 are in independent form.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on November 14, 2021 (two documents), have been considered and made of record (note attached copy of forms PTO-1449).

Specification
The disclosure is objected to because of the following informalities: the first paragraph ([0001]) should be updated with the most-recent US PTO data.  For example, the U.S. Patent No 11,086,191 B2 should be listed.  Appropriate correction is required.


Drawings
The original drawings (six (6) pages) were received on July 17, 2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27, 34-38, 42, 47-48, 50, 59-60, 68, and 80-86 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. US 2016/0291442 A1 (which has matured into U.S. Patent No. 10,591,804 B2), and further in view of Radic US 2013/0223459 A1 (which has matured into U.S. Patent No. 8,879,588 B2).
Regarding independent method claims 27 and 80, and device independent claim 48, Ai et al. US 2016/0291442 A1 teaches (ABS; Figures 1, 2(a) – 2(d); paragraphs [0002] – [0010]; Claim 12) an optical quantum state converter (Fig. 1; ABS, [0009]), and inherent method for converting a wavelength of an optical signal comprising an optical quantum state (quantum state(s) exist in Ai ‘442) comprising: an optical fiber input port (“fiber-coupled”; “plug-and-play”) configured to receive an optical signal comprising an optical quantum state at a first wavelength from an optical source (para [0003] – [0004]); having an optical pump source (long-wave pump source) having an output that is coupled to a second input of an optical combiner (WDM; Fig. 1), the optical pump source providing a selected optical pump signal at a pump signal wavelength to a second input of the combiner (“single focused collinear beam”, para [0003] – [0006], [0009], claim 12), which is capable of converting a spectra of the optical signal comprising the quantum state to a desired spectra; and optical combiner (as in Fig. 1) to combine the received optical signal having a first input coupled to the optical fiber input port, and the selected optical pump signal, thereby forming a combined optical signal; propagating the combined optical signal through a nonlinear optical waveguide (overall PPLN NLO waveguide chip; which implements a waveguide) having an input that is coupled to an output of the optical combiner, the nonlinear optical waveguide converting the optical quantum state at the first wavelength to an optical quantum state at a second wavelength (para [0005], [0009]), and filtering (via a SGH filter, para [0009]; also the spectral filter at the output ([0004]) the combined optical signal to suppress at least some of the optical pump signal (SGH filter will filter the pump, likely all) to a desired residual pump level (no desired residual likely zero pump (or very low); 0 is a level) and to preserve a quantum property of the converted optical quantum state at the second wavelength (output from the SGH filter in Ai ‘442; removal of unwanted pump).
Regarding independent claims 27, 48, and 80, Ai et al. ‘442 does not expressly teach that the optical pump source is selectable with “selecting an amplitude and a phase as a function of frequency” of the optical pump signal spectrum at a pump wavelength (claims 27 and 48), or a dispersive element and spatial light modulator (SLM) for the pump (structure in claim 48), or the further attached feature so the pump has a chirp magnitude and sign for the conversion process (claim 80).    
Radic US 2013/0223459 A1 teaches (ABS; Figs. 6 and 20B; paragraphs [0006], [0007], [0012] – [0071]; Claims) a method for fast tuning of optical sources that incorporates a seed (one input optical signal) and pump 10 (second input optical pump signal) which is then combined by an optical combiner and coupled to a NLO element.  Further, Radic teaches that the optical pump 10 is tunable so that shifting the pump signal across a frequency range at a sweep rate causes the idler frequency to be shifted by two times the frequency range at two times the sweep rate (ABS), and making output ranges of frequencies controllable by a tunable pump.  Accordingly, Radic teaches a means for allowing control of the output signal by controlling the input pump source (Fig. 6, paragraphs [0012], [0047]).  Additionally, the above features of Radic ‘459 teaches modulation being generated using a dual amplitude/phase modulator by selecting a phase shift and bias level (para [0071], Fig. 20B of Radic).  Dispersive elements and spatial light modulators (SLMs) are known and ubiquitous structural elements in the art to choose / select desired amplitude and phase features of optical signal(s), for the chirp magnitude and sign features, as representing the pump signal in Applicant’s claims 27, 48, and 80. 
Since Ai et al. ‘442 and Radic ‘459 are both from the same field of endeavor, the purpose disclosed by Radic ‘459 would have been recognized in the pertinent art of Ai et al. ‘442.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Radic ‘459, selecting an optical pump source with “an amplitude and a phase as a function of frequency” of the optical pump signal spectrum at a pump wavelength (claims 27 and 48), using a dispersive element and SLM (claim 48), with the further attached feature so the pump has a chirp magnitude and sign for the conversion process (claim 80), the overall methods and device of Ai et al. ‘442, to improve the resultant affects and make the quantum wave-converter of Ai applicable to different frequencies in use, such as IR, visible, and other common optical communication wavelength bands.  One having ordinary skill would recognize and integrate the selection an amplitude and phase of the pump to result in a desired wavelength conversion the without undue burden or unnecessary experimentation.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of independent claims 27, 48, and/or 80 when considering the combination of features found in Ai et al. ‘442 and further in view of Radic ‘459.
	Furthermore, a person having ordinary skill at the time of the effective filing date of the current application would have recognized that having the NLO waveguide chip of Ai et al. ‘442 may have implied that an overall device more elaborate that simply a nonlinear optical waveguide is used.  Although there is no exact disclosure of “tunable” for the “chip” in Ai, having individual control of optical elements of an overall system (such as a selectable optical pump input) would have been an obvious design choice to a person having ordinary skill in nonlinear optics.  Commonly optical and non-linear optical elements are controllable as well (with heaters, etc.), to allow for design tolerances and allow for changes in ambient conditions.  For these reasons, it would have required merely nominal skill in the art to either recognize, make, or use the overall wavelength conversion system with such selectable pump features, or tunable features of the other elements in Ai and/or Radic.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claims 36-38, 42, 59, 60, and 81-83 are found obvious for the controllable properties thereof.  Regarding claim 85, the preservation of quantum properties are an intended result of claim 42 and claim 27 based on the rejections to Ai/Radic, and are implied as obvious, because preservation would result in predictable outputs and robust signal(s).
Regarding dependent claims 34-35, although the exact wavelength ranges of output wavelengths after conversion (either 1445 nm to 1605 nm; or 760 nm to 800 nm)  are not expressly disclosed by the combination of Ai/Radic, it would been obvious at the effective filing date of the current application to recognize that using these common wavelength ranges in optics (both input and output and used in optical communications) are advantageous and effective because ordinary wavelength bands are desired such as claims 34-35 ranges.  For these reasons, the wavelength ranges / bands are found obvious over Ai/Radic as a desired result.  KSR.
Regarding dependent claims 47 and 68, although the filtering features found in Ai to result in the output do not expressly disclose suppression of less than 90 dB, it would been obvious at the effective filing date of the current application to recognize that suppression at these dB levels is advantageous and effective to output the most durable and best resultant converted signal.  For these reasons, the type of filter used with dB properties is found obvious over Ai/Radic.  KSR.
Regarding claim 84, at least Ai teaches using a PPLN NLO waveguide chip, which is a periodically poled material for wavelength conversion, and accordingly the selection of this type of material would have been obvious to a normally skilled artisan.  
Regarding dependent claim 86, although the combination of Ai/Radic does not expressly disclose or a continuous wave (CW) optical pump signal, at the time of the effective filing of the current application, it would have been an obvious matter of common skill and design choice to a person of ordinary skill in the art to use CW input pumps because Applicant has not disclosed that using the creating of continuous pumping provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the combination of Ai/Radic to perform equally well with continuous pumping features because these claim terms would have been easily integrated into the overall design and methods without undue burden or unnecessary experimentation.  Therefore, it would have been an obvious matter of common skill and design choice to modify Ai/Radic to obtain the invention as specified in claim 86.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Additionally, the Examiner fully incorporates, and agrees with, the logic and rationale for the rejection of all dependent claims 34-38, 42, 47, 50, 59-60, 68, and 81-86, noting many of these features are found within original claims 1-73 in the International Search Report and Written Opinion for PCT ‘842 (see IDS filed November 14, 2021).  Each dependent claim 34-38, 42, 47, 50, 59-60, 68, and 81-86 is obvious under 35 U.S.C. 103 for those reasons and also as enumerated above. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Applicant’s cooperation is requested to amend substantial method steps (for claims 27 and 80) and structural features (for claim 48).  Further, care is requested to amend each independent claim (27, 48, and 80) in the same fashion.

The prior art made of record is considered pertinent to applicant's disclosure: PTO-892 form reference A, which is the parent patent ‘191.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 6, 2022